DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently being examined, as claims 7-8 are cancelled and claims 9-11 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitation “driving means” is interpreted as at least one motor per Specification page 10 line 21. Claim limitation “mechanical retrieval means” is interpreted as at least one generator per Specification page 10 lines 21-22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (WO2015006153) in view of Ullyott et al. (20140290265).

	Regarding independent claim 1, Otto discloses a turbine engine (20 Figs. 1, 3), comprising one rotating body (30 low speed spool Fig. 1; para. 36) comprising a compressor rotor (44 low pressure compressor in Fig. 1, 3; para. 36) and a turbine rotor (46 low pressure turbine in Figs. 1, 3; para. 36) interconnected by a rotor shaft (40 inner shaft in Figs. 1, 3; para. 36), the turbine engine being configured to drive a member (42 fan, 64 fan shaft in Figs. 1, 3; para. 36) by said rotor shaft via an epicyclic reduction 

    PNG
    media_image1.png
    666
    858
    media_image1.png
    Greyscale

Otto does not explicitly disclose a driving means is configured to rotationally drive said third element at a piloted speed when it is disconnected from said stator, and said driving means comprises a mechanical connection to said third element and a mechanical retrieval means for retrieving power from said turbine engine or from an external source, the driving means being configured so that the power retrieved by the mechanical retrieval means is transmitted by the mechanical connection to said third element to rotationally drive said third element. 
Otto discloses the driving means (86) is configured to rotationally drive a planet gear (68 in Figs. 2 and 4; para. 58) at a piloted speed when it is disconnected from said stator (motor 86 is coupled to pinion gear 82 and provides a desired resistance to rotation of the geared architecture 48 to control rotation and speed of 48 relative to both the shaft 40 and the static structure 36, and therefore governs a speed and resistance to rotation of the pinion gear 82 in Fig. 4 and per para. 62), and said driving means (86) 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the driving means 86 of Otto disclosed in Fig. 4 to be configured to rotationally drive the ring gear 70 (said third element) in the embodiment disclosed by Otto in Fig. 3 at a piloted speed when it is disconnected from said stator, and said driving means comprising a mechanical connection to the ring gear 70 (said third element), because it has been held that a simple substitution of one known element (in this case, rotationally driving the ring gear 70 at a piloted speed when it is disconnected from said stator and said driving means comprising a mechanical connection to the ring gear 70 via housing 78), for another element (in this case, rotationally driving the planet gear 68 and mechanical connection to the planet gear 68 via housing 78 disclosed by Otto in Fig. 4 and para. 58) to obtain predictable results (in this case, to rotate the geared architecture 48 relative to shafts 40 and 64 and the static structure 36) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. In addition, in para. 58, Otto states a planet gear system (as shown in Fig. 3, para. 54) could also be used with the disclosed configuration of Figs. 2, 4 and 5.


	Ullyott teaches a gas turbine engine (10 Fig. 1; para. 18) with a variable transmission (30 in Fig. 3-5; para. 21) including a differential (34) including gear systems (52, 54 in Fig. 3; para. 24). Ullyott teaches a mechanical retrieval means (36 power transfer device in Fig. 3; paras. 21-22) for retrieving power from the turbine engine (36 is used as a generator to produce electricity from the rotation of the low pressure shaft 24 per para. 28), a driving means (38 second power transfer device in Fig. 3; para. 21, 23, 25) being configured so that the power retrieved by the mechanical retrieval means is transmitted by a mechanical connection to a ring gear (in Figs. 3 and 4, 38 is shown mechanically connected to selectively rotatable member 48, para. 23, which is a ring gear, para. 25; and in Fig. 4, 36, 38 are also shown as interconnected through an electrical circuit 68 which includes control unit 40 to allow transfer of power between them, para. 21) to rotationally drive said ring gear (the second power transfer device 38 is drivingly engaged with the second ring gear 48 per para. 25 and the first power transfer device 36 is used as a generator to produce electricity which is converted to the appropriate frequency by the control unit 40 and transferred to the second power transfer device 38 through the circuit 68 to power its rotation per para. 28).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Otto by having 

Regarding claim 2, Otto in view of Ullyott teaches the invention of claim 1 and Otto further discloses said third element is an outer ring gear (70 shown in Fig. 3, para. 54) of the epicyclic reduction gear.

Regarding claim 3, Otto in view of Ullyott teaches the invention of claim 1 but does not teach as discussed so far said driving means is reversible.
Ullyott further teaches the power transfer devices 36, 38 may form a bidirectional system, i.e. both 36, 38 may alternately be used as a motor and as generator (para. 28). Second power transfer device 38 is used as a motor to rotate the second ring gear 48 while 36 is used as a generator providing power to 38 (para. 28), while 38 is used as a generator to brake the rotation of the second ring gear 48 and provides power to 36 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the driving means in the invention of Otto in view of Ullyott be reversible as taught by Ullyott to reduce the size of the driving means since in a unidirectional system (one that is not reversible) the necessary torque range will generally be larger to obtain a same speed variation as an equivalent bidirectional system resulting in requiring larger power transfer devices (Ullyott para. 30).

Regarding claim 4, Otto in view of Ullyott teaches the invention of claim 1 and as discussed above in claim 1, further teaches said mechanical retrieval means is configured to retrieve power from at least one of said rotating body (36 is used as a generator to produce electricity from the rotation of the low pressure shaft 24 per para. 28 of Ullyott) and said member. The mechanical retrieval means of Otto in view of Ullyott retrieves power from the low power shaft of the rotating body.

Regarding claims 5 and 6, Otto in view of Ullyott teaches the invention of claim 1 and claim 3, respectively, and further teaches as discussed above in claim 1: 
claim 5: said mechanical retrieval means is connected to said epicyclic reduction gear; and 
claim 6: wherein said mechanical connection is connected to said mechanical retrieval means by an electronic, electric or hydraulic circuit. 
.

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of Remarks that the gear controller 62 of Otto is not a brake because it does not brake the ring gear 70 and that gear controller 62 does not secure the ring gear 70 to the stator 36. However, per para. 57 of Otto, the gear controller 62 is configured to control rotation of the geared architecture, which includes the ring gear, between a static or fixed condition such that it does not rotate relative to the stator 36, which is when the ring gear is “braked” by the gear controller 62, to a full rotation condition where the geared architecture is allowed to rotate at a speed substantially equal to that of shaft 40. Gear controller 62 clearly connects ring gear 70 to the stator 36 in Otto Fig. 3 and per para. 58 the gear controller 62 includes support housing 78 that is coupled to support the geared architecture 48, which includes ring gear 70. Fig. 4 illustrates the parts of the gear controller 62 where support housing 78 is coupled to the planet gear 68 but per para. 58 the planet gear system of Fig. 3 (where 
Applicant discusses the third embodiment of Fig. 6 of Otto on page 6 of Remarks but Fig. 6 is not used in the 103 rejection of claim 1.
Applicant argues on page 7 of Remarks that Ullyott does not disclose any mechanical connection between said driving means and said third element. However, in the 103 rejection of claim 1, Otto teaches the mechanical connection (via support housing 78) between driving means (electrohydraulic motor 86) and said third element (ring gear 70), and Ullyott is relied on for teaching the mechanical retrieval means for retrieving power from said turbine engine. Applicant also refers to the embodiments of Otto corresponding to Figs. 2, 4 and 6 for arguing that a person skilled in the art would not combine them with Ullyott, but the 103 rejection relies on Otto embodiment of Fig. 3 in combination with Ullyott.
Applicant argues on page 8 of Remarks that amending claim 1 by deleting “at least” to currently claim “comprising one rotating body” claims around prior art Otto since Otto comprises two bodies. However, “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03(I.). Therefore, Otto discloses “comprising one rotating body” as currently claimed in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                                                                      /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741